DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 21 July 2021, claims 18-21 have been withdrawn in which claim 19 has been cancelled, amendments have been made to claims 1-3 and 5-6, and claims 1-17 remain pending in the application.
The 103 rejections have been maintained in this Office Action, while 112(a) rejections are new.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Relevant Art
The examiner notes the following prior art that is relevant to the instant application, but is not relied upon in this Office Action.
Mount (US 2003/0039881 A1)
Edevold et al (WO 0173914 A2)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claim 6 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention.
Claim 6 recites the limitation “the first sleeve includes a circumferential member that complements the arcuate element such that the first sleeve is rotatable to securely couple the first sleeve to the first subassembly”. The originally filed specification does not provide support for the first sleeve being “rotatable” in order to secure its coupling with the first subassembly. Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1-6, 8, 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Thouvenin et al (US 4,994,940) in view of Marandos et al (US 2016/0312467 A1). Hereinafter referred to as Thouvenin in view of Marandos.
Regarding claim 1, Thouvenin discloses a housing assembly for use with one or more batteries (“modular cabinet including a plurality of battery modules” ABSTRACT), the housing assembly comprising:
a first subassembly (58 Fig. 6, “rear flange” Col 3 L 28) including a first exterior surface (surface of 58 that does not face the rest of the modular cabinet in Fig. 6), a first interior surface 
a second subassembly (28 Fig. 6, “front flange” Col 3 L 29) including a second exterior surface (surface of 28 that is shown in Fig. 6 and faces away from the rest of the modular cabinet), a second interior surface opposite the second exterior surface (surface of 28 that faces the rest of the modular cabinet in Fig. 6), a third end coupling mechanism at the second interior surface (“riveting or screwing to the front 28 and rear 58 flanges” Col 3 L 45), and a fourth end coupling mechanism at the second interior surface (orifices provided on the top edge of 28 that correspond to 74 in Fig. 6, which are provided for “riveting or screwing” Col 3 L 44), and the second subassembly includes a second contoured edge (Fig. 6 where the left and right lateral ends of front flange 28 that extend vertically are contoured edges that are concave toward support plates 70);
a first panel extending between the first subassembly and the second subassembly (32 Fig. 6, “plinth” Col 2 L 45), wherein the first panel includes a third contoured edge (Fig. 6 where the left and right longitudinal sides of plinth 32 that extends horizontally are contoured edges that are concave away from support plates 70) coupled to at least one of the first contoured edge or the second contoured edge (Fig. 7 indicates that the contoured edges of plinth 32 couple to the contoured edges of the rear flange 58 and to the contoured edges of the front flange 28 “by 
a plurality of sleeves extending longitudinally between the first subassembly and the second subassembly (68 Fig. 9, “plurality of parallel shelves” Col 3 L 41), wherein a first sleeve of the plurality of sleeves includes a sidewall defining a longitudinal channel sized to retain a plurality of cells therein (94 Fig. 10, “retaining spacer” Col 4 L 22), a first sleeve coupling mechanism corresponding to the first end coupling mechanism of the first subassembly (“The support plates 70 are assembled by riveting or screwing to the front 28 and rear 58 flanges” Col 3 L 43-45) at a first wall end portion of the sidewall (lefthand edge of 68 Fig. 8), and a second sleeve coupling mechanism corresponding to the third end coupling mechanism of the second subassembly (“The support plates 70 are assembled by riveting or screwing to the front 28 and rear 58 flanges” Col 3 L 43-45) at a second wall end portion of the sidewall (righthand edge of 68 Fig. 8); and
a plurality of support members extending longitudinally between the first subassembly and the second subassembly (comprising of 62 and 64 in Fig. 6, “pair of bars… to provide mechanical rigidity of the frame” Col 3 L 31), wherein a first support member of the plurality of support members includes a first member coupling mechanism corresponding to the second end coupling mechanism of the first subassembly (“riveting or screwing” Col 3 L 44) at a first member end portion of the first support member (end of 62 or 64 that is closer to 58 in Fig. 6), and a second member coupling mechanism corresponding to the fourth end coupling mechanism of the second subassembly (“riveting or screwing” Col 3 L 44) at a second member end portion of the first support member (end of 62 or 64 that is closer to 28 in Fig. 6).

However, Marandos discloses a housing assembly (“support structure” [0082]) for use with panels as sound attenuation barriers ([0003]), which are susceptible to vibration. Additionally, as the instant claimed invention recites “for use with one or more batteries”, the examiner interprets this limitation as an intended use of the housing assembly such that its field of endeavor pertains to the general group of housing assemblies in which Marandos applies to (see MPEP 2111.02, Section II). Marandos discloses that the housing assembly comprises a first subassembly (lefthand 410 Fig. 4A, “I-beam” [0108]) including a first end coupling mechanism at the first interior surface (portions of lefthand 410 that correspond to 431 Fig. 4A, “clamping structure” [0108]), a second subassembly (righthand 410 Fig. 4A, “I-beam” [0108]) including a third end coupling mechanism at the second interior surface (portions of righthand 410 that correspond to 431 Fig. 4A, “clamping structure” [0108]), and a plurality of sleeves extending longitudinally between the first subassembly and the second subassembly (comprising of 420, 421, and 422 Fig. 4A, “beams” [0108]-[0109]). Marandos teaches wherein the third end coupling mechanism of the second subassembly is different from the first end coupling mechanism of the first subassembly (“Such clamping structure 431 is one form of attachment means that may be used to attach each cross-beam 420… Other forms of attachment means may be employed, such as bolts that extend through flanges of the I-beam 410 in a bolted attachment arrangement” [0108]) since either of the first or second interior surface may need to support more weight from sleeves above ([0108]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the third end coupling mechanism of the second subassembly of Thouvenin, in view of 
Regarding claim 2, Modified Thouvenin discloses all of the limitations for the housing assembly as set forth in claim 1 above, and further comprising a plurality of panels extending between the first subassembly and the second subassembly (Thouvenin 60 and 32 Fig. 6, 54 Fig. 7) to define a cavity sized to retain the plurality of sleeves and the plurality of support members therein (cavity defined in Thouvenin Fig. 7), the plurality of panels comprising the first panel (Thouvenin plinth 32 Fig. 6 is included in the plurality of panels recited in a previous limitation of this claim above).
Regarding claim 3, Modified Thouvenin discloses all of the limitations for the housing assembly as set forth in claim 1 above, and wherein the first panel has a concave configuration (Thouvenin Fig. 6 indicates that the contoured edges of the plinth 32 are concave outward from the plurality of support plates 70).
Regarding claim 4
Regarding claim 5, Modified Thouvenin discloses all of the limitations for the housing assembly as set forth in claim 1 above, and wherein the first contoured eadge and the second contoured edge each have a concave configuration (Thouvenin Fig. 6 where the flanges of 58 and 28 respectively form a concave shape).
Regarding claim 6, Modified Thouvenin discloses all of the limitations for the housing assembly as set forth in claim 1 above, and wherein the first end coupling mechanism of the first subassembly includes a arcuate element spaced from the first interior surface of the first subassembly (Thouvenin 74 Fig. 6 are “adjusting orifices” Col 3 L 47 that have a circular form), and the first sleeve coupling mechanism of the first sleeve includes a circumferential member that complements the arcuate element (Thouvenin 74 Fig. 6 are provided for “riveting or screwing” Col 3 L 45 in which both rivets and screws are circumferential members that complement the circular orifices) such that the first sleeve is rotatable to securely couple the first sleeve to the first subassembly (Thouvenin “support plates 70 are assembled by riveting or screwing to the… rear 58” Col 3 L 44-45 where either of a single rivet or screwing of the support plate 70 to the rear flange 58 enables the support plate 70 to be rotatable).
Regarding claim 8, Modified Thouvenin discloses all of the limitations for the housing assembly as set forth in claim 1 above, and wherein the third end coupling mechanism of the second subassembly includes a standing element generally perpendicular to the second interior surface of the second subassembly (Marandos 472 Fig. 14 or “U-bolt” [0109] is comprised of standing elements that are perpendicular to the interior surface of 410), and the second sleeve coupling mechanism of the first sleeve includes a longitudinal member generally in line with the standing element when the second sleeve coupling mechanism and the third end coupling 
Regarding claim 10, Modified Thouvenin discloses all of the limitations for the housing assembly as set forth in claim 1 above, and wherein the first subassembly includes a first inner portion (Thouvenin 58 Fig. 6 inner surface that lies perpendicular with the sleeves and support members) and a first peripheral portion extending about the first inner portion (Thouvenin 58 Fig. 6 that is provided with peripheral flanges extending from its inner surface), the second subassembly includes a second inner portion (Thouvenin 28 Fig. 6 inner surface that lies perpendicular with the sleeves and support members) and a second peripheral portion extending about the second inner portion (Thouvenin 28 Fig. 6 that is provided with peripheral flanges extending from its inner surface), the plurality of sleeves extend between the first inner portion and the second inner portion (Thouvenin Fig. 6 shows that the sleeves extend from the inner surfaces of 58 and 28), and the plurality of support members extend between the first peripheral portion and the second peripheral portion (Thouvenin Fig. 6 shows that support members 64 and 62 extend within the flanges of 58 and 28).
Regarding claim 11, Modified Thouvenin discloses all of the limitations for the housing assembly as set forth in claim 1 above, and further comprising a connector plate proximate and generally parallel with one of the first interior surface of the first subassembly or the second interior surface of the second subassembly (Marandos 470 Fig. 12, “clamping plate” [0109]).
Regarding claim 12, Modified Thouvenin discloses all of the limitations for the housing assembly as set forth in claim 1 above, and further comprising:

a second connector plate proximate the second interior surface of the second subassembly (Marandos 470 Fig. 14, “clamping plate” [0109], applied to righthand side 412 Fig. 4A).
Regarding claim 13, Modified Thouvenin discloses all of the limitations for the housing assembly as set forth in claim 1 above, and further comprising a nipple proximate one of the first interior surface of the first subassembly or the second interior surface of the second subassembly, wherein the nipple is generally in line with the first sleeve (Thouvenin “assembled by riveting or screwing to the front 28 and rear 58 flanges” Col 3 L 44 implies riveting and screwing bolts involved that corresponds to a nipple proximate the first interior surface).
Regarding claim 14, Modified Thouvenin discloses all of the limitations for the housing assembly as set forth in claim 1 above, and further comprising:
a first nipple proximate the first interior surface of the first subassembly (Thouvenin “assembled by riveting or screwing to the front 28 and rear 58 flanges” Col 3 L 44 implies riveting and screwing bolts involved that projects from the first interior surface); and
a second nipple proximate the second interior surface of the second subassembly, wherein the first nipple and the second nipple are both generally in line with the first sleeve (Marandos 470 Fig. 13 shows to be a projection that is in line with the sleeve 421).
Regarding claim 15, Modified Thouvenin discloses all of the limitations for the housing assembly as set forth in claim 1 above, and further comprising a biasing mechanism proximate one of the first interior surface of the first subassembly or the second interior surface of the second subassembly, wherein the biasing mechanism is generally in line with the first sleeve 
Regarding claim 16, Modified Thouvenin discloses all of the limitations for the housing assembly as set forth in claim 1 above, and further comprising:
a first biasing mechanism proximate the first interior surface of the first subassembly (Thouvenin 74 Fig. 6, “orifices… enables the lateral position of the support plates 70 to be adjusted to adapt the surface of each shelf” Col 3 L 47-49); and
a second biasing mechanism proximate the second interior surface of the second subassembly (Marandos Fig. 14 where the space created via the U-bolt 472 biases the sleeve 421 for alignment), wherein the first biasing mechanism and the second biasing mechanism are both generally in line with the first sleeve (Thouvenin 74 Fig. 6 and Marandos Fig. 14, respectively, shows that the biasing mechanisms correspond to the longitudinal line of sleeves).
Regarding claim 17, Modified Thouvenin discloses all of the limitations for the housing assembly as set forth in claim 1 above, and wherein one of the first exterior surface or the second exterior surface has a perceptible indicia that distinguishes one of the first subassembly or the second subassembly from the other of the first subassembly or the second subassembly (Thouvenin 24 and 26 Fig. 2, “fold-back handles 24, 26, located on the front flange 28” Col 2 L 43, or is provided on the second subassembly).

Claims 7 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Thouvenin (US 4,994,940) in view of Marandos (US 2016/0312467 A1) as applied to claim 1 above, and further in view of McMahon (GB 2,529,826 A). Hereinafter referred to as Modified Thouvenin and McMahon, respectively.
Regarding claim 7, Modified Thouvenin discloses all of the limitations for the housing assembly as set forth in claim 1 above, but does not disclose wherein the second end coupling mechanism of the first subassembly defines a slit extending therethrough, and the first member coupling mechanism of the first support member includes a lug configured to extend at least partially through the slit.
However, McMahon discloses a housing assembly (Fig. 2, “shelf assembly” [0007]) for use of required installation and disassembly ([0004]), comprising a first subassembly (60 Fig. 2, “shelf support rails” [0017]) including a second end coupling mechanism at the first interior surface (64 Fig. 2, “slots” [0017]), and a plurality of support members (comprising of 10, 42, and 10’ in Fig. 2) wherein a first support member of the plurality of support members includes a first member coupling mechanism corresponding to the second end coupling mechanism of the first subassembly (20 Fig. 1, “hooks” [0011]). Additionally, as the instant claimed invention recites “for use with one or more batteries”, the examiner interprets this limitation as an intended use of the housing assembly such that its field of endeavor pertains to the general group of housing assemblies in which McMahon applies to (see MPEP 2111.02, Section II). McMahon teaches wherein the second end coupling mechanism of the first subassembly defines a slit extending therethrough (Fig. 3 shows that 64 is an elongate narrow opening), and the first member coupling mechanism of the first support member includes a lug configured to extend at least partially through the slit (Fig. 1 shows 20 as a protrusion allowing a hinge type attachment, “The brackets 10, 10' are then attached to the respective support rails 60, 62 by engagement of the hooks 18, 20 with respective vertically spaced elongate slots 64” [0018]), and that this connection arrangement enables repositioning of the support members to be carried out faster, as well as disassembly as there is no requirement to remove screws, bolts, etc when doing so ([0020]).

Regarding claim 9, Modified Thouvenin discloses all of the limitations for the housing assembly as set forth in claim 1 above, but does not disclose wherein the fourth end coupling mechanism of the second subassembly defines a slit extending therethrough, and the second member coupling mechanism of the first support member includes a lug configured to extend at least partially through the slit.
However, McMahon discloses a housing assembly (Fig. 2, “shelf assembly” [0015]) comprising a second subassembly (62 Fig. 2, “shelf support rails” [0017]) including a fourth end coupling mechanism at the second interior surface (64 Fig. 2, “slots” [0017]), and a plurality of support members (comprising of 10, 42, and 10’ in Fig. 2) wherein a second member coupling mechanism corresponding to the fourth end coupling mechanism of the second subassembly (20 Fig. 1, “hooks” [0011]). McMahon teaches wherein the fourth end coupling mechanism of the second subassembly defines a slit extending therethrough (Fig. 3 shows that 64 is an elongate narrow opening), and the second member coupling mechanism of the first support member includes a lug configured to extend at least partially through the slit (Fig. 1 shows 20 as a protrusion allowing a hinge type attachment, “The brackets 10, 10' are then attached to the 
Therefore, it would have been obvious for a person having ordinary skill in the art to replace fourth end coupling mechanism of the second subassembly and the second member coupling mechanism of the first support member of Modified Thouvenin, in view of McMahon, such that the fourth end coupling mechanism defines a slit extending therethrough, and the second member coupling mechanism of the first support member includes a lug configured to extend at least partially through the slit, in order to achieve a housing assembly that is capable of repositioning and disassembling the support members faster by having no requirement to remove screws, bolts, etc.

Response to Arguments
Applicant's arguments filed 23 November 2021 have been fully considered but they are not persuasive. 
Applicant appears to argue that no combination of Thouvenin and Marandos describes or suggests a first subassembly including a contoured edge, a second subassembly including a second contoured edge, and/or a first panel including a third contoured edge.
In response to applicant’s argument, the limitations of the first subassembly including a first contoured edge, the second subassembly including a second contoured edge, and a recited first panel including a third contoured edge is disclosed by Thouvenin in the rejection for claim 1 above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLENE BERMUDEZ/   Examiner, Art Unit 1721                                                                                                                                                                                            
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721